Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 recites “memory that stores computer-executable instructions” which under broadest reasonable interpretation may encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (See MPEP 2106.03). Accordingly, claim 1 is rejected under 35 U.S.C. 101. 
Such rejection may be overcome by reciting a memory that is a non-transitory computer readable medium. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
determine that a confidence score indicative of a likelihood that the first response action is a correct action is less than an automated action threshold; 
generate a recommendation notification for the first response action comprising a request for manual approval of the first response action.”
The relation between the two features (determine that…and generate…) are unclear. 
The examiner recommends amending this claim to recite “in response to determining the confidence score, generate a recommendation notification for the first response action comprising a request for manual approval of the first response action”. 
Claim 9 is rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yeung (US 20180296281).
Regarding claim 1, Yeung discloses an endoscopic device control system (FIG. 2) comprising: 
memory (more memory units of the steering control system 210; para [0109]) that stores computer-executable instructions; and 
at least one processor (The one or more processors may be operatively coupled to a non-transitory computer readable medium. Para [0109]) configured to access the memory and execute the computer- executable instructions to: 
determine a manual action (The training data used for training and optimizing the performance of the steering control system may comprise recorded image and/or sensor data and empirical steering control instructions provided to the steering mechanism of a robotic endoscope by a surgeon or other skilled operator during previous endoscopic procedures. Para [0086], [0160]) performed using a first endoscopic device;
determine one or more parameters present at or near a time at which the manual action was performed (The training data used for training and optimizing the performance of the steering control system may comprise recorded image and/or sensor data and empirical steering control instructions provided to the steering mechanism of a robotic endoscope by a surgeon or other skilled operator during previous endoscopic procedures. Para [0086], [0160]); 
send an indication of the manual action and the one or more parameters to a neural network as inputs for a training model (Training using the machine learning architecture; machine learning algorithm 803; The training data used for training and optimizing the performance of the steering control system may comprise recorded image and/or sensor data and empirical steering control instructions provided to the steering mechanism of a robotic endoscope by a surgeon or other skilled operator during previous endoscopic procedures. Para [0086], [0160]); 
determine a first image (image sensor data; para [0099]) from an endoscopic imaging system comprising a camera and a scope (FIG. 1A); 
determine, using the first image, that a first condition is present (A position of the distal end 103 relative to the surrounding colon wall or obstacles proximal to the distal end may be identified from the sensor data (e.g., image sensor data) in order to determine the navigation or steering direction. Para [0099]); 
determine a first response action (Locomotion of the colonoscope; direction of movement 101; Para [0096]-[0097]) to implement using the first endoscopic device; and 
automatically cause the first endoscopic device to implement the first response action (Both the forward or backward movement of the colonoscope and the steering direction may be controlled automatically. Para [0096]; automatically adjust the direction of movement 101 with respect to its environment 105. Para [0097]-[0098]).  
Regarding claim 6, Yeung discloses wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
initiate a training operation to update the training model using the indication of the manual action (Training optimization using various data including empirical data, sensor data; para [0086]).
Regarding claim 7, Yeung discloses wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
determine that a confidence score (confidence score 505 for various responses, such as momentum, light intensity, position, are calculated. Para [0134]) indicative of a likelihood that the first response action is a correct action is greater than or equal to an automated action threshold (Specified signal-to-noise ratio is utilized before inputting a sensor data for the action; Para [0148], [0171], [0207]).  
Regarding claim 10, Yeung discloses wherein the endoscopic device control system is configured to wirelessly communicate with the endoscopic imaging system (The plurality of sensors may be configured to transmit the sensor data in a wireless manner. Para [0114], [0129]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 20180296281) in view of Naruse (US 20170042406).
Regarding claim 2, Yeung does not expressly disclose wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: automatically cancel the first response action. 
Naruse is directed to medical-system control method including a switching-instruction step (abstract) and teaches wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
automatically cancel the first response action (Operation unit 6; control unit 9; based on a threshold value, a manual control is stopped and automatic controlled is performed. Para [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to control the first response action in accordance with the teaching of Naruse so that switching between manual and automated control could be achieved. 
Regarding claim 4, Yeung does not expressly disclose wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
determine that the first response action is complete; and 
cause the endoscopic device control system to resume a manual mode. 
Naruse teaches wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
determine that the first response action is complete; and 
cause the endoscopic device control system to resume a manual mode (Based on threshold value, switching between manual mode and automatic mode is performed. Para [0049]. This means that in this process, the manual mode would be resumed based on a threshold value and the previous mode (the automatic mode) would be complete when it is stopped. It is note that the claim has not defined how the first response is considered as complete.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 20180296281) in view of Wilk  (US 5368015).
Regarding claim 3, Yeung does not expressly disclose wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: automatically implement a second response action using a second endoscopic device.
Wilk is directed to surgical system comprising an endoscopic instrument and teaches wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable (computer 44; FIG. 1) instructions to: automatically implement a second response action using a second endoscopic device (A plurality of flexible endoscopic tools having distal end portions; Automatically operating the tools in response to the received actuator control signals; FIG. 2; col. 1, lines 27-40; col. 2, lines 1-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to include a second endoscopic device to implement a second response action in accordance with the teaching of Yeung for providing additional functionality in the system (Such as one endoscope delivering optical radiation and another endoscope manipulating tissues; col. 5, lines 12-27).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 20180296281) in view of Hong (US 20190336709 A1).

Regarding claim 5,  Yeung  does not expressly disclose wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: generate an alert indicating that the first response action is being automatically implemented.
Hong is directed to a surgical system including a treatment tool (abstract) and teaches wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: generate an alert indicating that the first response action is being automatically implemented (Warning is given through alarm sound or a flashing lamp, when an analysis finds that an action is required to create an optimal surgical environment; and then an action is automatically taken. Para [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to include warning system in accordance with the teaching of Hong so that a user is notified of an automatic action for the user safety (para [0054] of Hong).

Allowable Subject Matter

Claim 8 would be allowable, if claim 8 is amended to overcome the 112(b) rejection as recommended above (or equivalent thereof) in the Claim Rejections section under 35 USC § 112 (b) and if this claim is rewritten in independent form including base claim and any other intervening claims.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscopic device control system, wherein the at least one processor is further configured to access the at least one memory and execute the computer-executable instructions to: 
determine that a confidence score indicative of a likelihood that the first response action is a correct action is less than an automated action threshold; 
in response to determining the confidence score, generate a recommendation notification for the first response action comprising a request for manual approval of the first response action”, along with the remaining features of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795